Citation Nr: 0721132	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to December 6, 2001 
for the award of service connection for residuals of 
laryngeal trauma with upper airway obstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of laryngeal trauma with upper 
airway obstruction and assigned a 10 percent evaluation, 
effective December 6, 2001.

The veteran testified before the RO at a February 2004 
hearing and before the undersigned at a July 2005 
videoconference hearing.  Transcripts have been associated 
with the file.

The Board remanded this claim in February 2006.  It returns 
for appellate consideration. 


FINDINGS OF FACT

1.  Residuals of laryngeal trauma with upper airway 
obstruction were found at the February 26, 2002 VA 
examination.

2.  In a January 2003 rating decision, service connection for 
residuals of laryngeal trauma with upper airway obstruction 
was granted, effective December 6, 2001.

3.  The evidence of record does not indicate an informal or 
formal claim for entitlement to service connection for 
residuals of laryngeal trauma with upper airway obstruction 
prior to December 6, 2001.




CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2001, 
for the grant of service connection for residuals of 
laryngeal trauma with upper airway obstruction, have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 4.97, Diagnostic Code 6516-6520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date Prior to December 6, 2001

In July 1982, the RO granted service connection for residuals 
of fracture of the thyroid cartilage based on a functional 
voice problem.  The veteran filed a December 6, 2001 claim 
for an increased evaluation.  In a January 2003 rating 
decision, the RO assigned a separate evaluation for residuals 
of laryngeal trauma with upper airway obstruction, based on a 
February 2002 VA examination which found shortness of breath.  

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date currently 
assigned, December 6, 2001, coincides with the date the 
veteran's claim for an increased rating was received.  The 
pertinent question is whether an informal claim for service 
connection was received by VA prior to December 6, 2001.  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

Prior to December 2001, a February 1973 rating decision for 
hospital treatment purposes and accompanying documents noted 
that the veteran had requested hospital treatment for a voice 
injury due to an in-service fracture of his thyroid 
cartilage.  In July 1974, the veteran filed a claim for 
entitlement to service connection for a voice defect due to 
fracture of the thyroid cartilage.  April 1982 VA medical 
records did not show upper airway obstruction.  In a May 1982 
VA examination, the veteran did not report any upper airway 
difficulty or obstruction and examination showed an open and 
free airway.  Upon an exhaustive review of the record, the 
Board finds that no other document or medical record 
contained in the claims file constitutes an informal or 
formal claim for entitlement to service connection for 
residuals of laryngeal trauma with upper airway obstruction.  
38 C.F.R. §§ 3.1(p), 3.155(a); see also Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board 
must review the entire record but need not discuss each piece 
of evidence).  That is, none of these records showed any 
respiratory complaints or diagnoses or any intent on the part 
of the veteran to claim that he had respiratory disability as 
a result of the in-service injury.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

VA records will be accepted as an informal claim for benefits 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b) and (b)(1).  A 
July 1982 rating decision had granted service connection for 
the thyroid cartilage fracture and evaluated it at zero 
percent.  However, even if the Board were to accept were to 
accept earlier VA records as informal claims, for the sake of 
argument, an earlier effective date still could not be 
granted.  The cornerstone of granting any claim is that the 
veteran must have the disability.  In order for a rating to 
be assigned for upper airway obstruction, this has to be 
shown by the medical evidence.  None of the medical evidence 
prior to the 2002 VA examination showed complaints of 
respiratory problems or diagnosis of upper airway 
obstruction.  Thus, even if some document prior to 2001 were 
accepted as an informal claim, a separate rating could not be 
assigned without medical evidence of the existence of the 
disability.

Accordingly, an effective date prior to December 6, 2001 is 
not warranted.  The Board notes that by assigning an 
effective date of December 6, 2001, the date of claim, rather 
than the date that entitlement arose, February 26, 2002, the 
RO has assigned an effective date that benefited the veteran 
beyond the technical requirements of the law.  See Williams 
v. Gober, 10 Vet. App. 447, 452 (1997).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim for entitlement to an 
effective date prior to December 6, 2001 for the award of 
service connection for residuals of laryngeal trauma with 
upper airway obstruction, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
January 2002 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letter 
did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the veteran demonstrated actual 
knowledge of the information and evidence necessary to 
establish entitlement to an earlier effective date and an 
increased evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Dalton v. Nicholson, 21 Vet. 
App. 23, 31 (2007) (holding that actual knowledge cures a 
VCAA notice defect).  In June 2002, May 2003, and July 2003 
notices of disagreement, the veteran presented arguments that 
his service-connected conditions had increased in severity 
and that he had filed claims for service connection for 
residuals of laryngeal trauma prior to the 1982 rating 
decision.  The January 2002 letter also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.


ORDER

An effective date prior to December 6, 2001 for the award of 
service connection for residuals of laryngeal trauma with 
upper airway obstruction is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


